Argued October 11, 1932.
On March 17, 1930, judgment was entered in favor of the plaintiff in a suit to recover damages resulting from a collision of two automobiles. On March 6, 1931, an attachment execution was issued thereon against the Employers Reinsurance Corporation of Kansas City, as garnishee, and answers to interrogatories were made, admitting certain matters, but denying liability. A rule for judgment against the garnishee on its answers was entered. The court discharged the rule. The plaintiff appealed.
The order of the court is interlocutory, and we cannot consider it. The order is not appealable. Brendlinger v. Riegel, 37 Pa. Super. 474; Quaker City National Bank v. Brooks, 296 Pa. 501.
The appeal is quashed.